Citation Nr: 1637782	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material has been received to reopen the Veteran's claim of entitlement to service connection for incipient schizophrenia and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1972 to January 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for incipient schizophrenia.  In January 2013, the RO reopened the Veteran's claim for service connection and denied it on the merits.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for incipient schizophrenia, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In March 2013, the Veteran submitted a Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The issue of the Veteran's entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Additionally, the Veteran submitted a May 2016 written statement which appears to request service connection for a cervical spine disorder, a lumbar spine disorder, and erectile dysfunction.  If the Veteran wishes service connection for those disabilities, he or his accredited representative should submit a formal claim incorporating those issues.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In a January 2013 Appeal to the Board (VA Form 9), the Veteran indicated that he wanted a hearing before a Veterans Law Judge sitting at the RO.  The requested hearing before a Veterans Law Judge has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

